Citation Nr: 1643960	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  07-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a visual disability, to include diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Stephen Bennett, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied the benefit sought on appeal.  

In June 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge of the Board (VLJ).  A transcript of the hearing is of record.  The VLJ who held the June 2008 hearing is no longer employed by the Board.  In March 2014, the Veteran was offered the opportunity to testify at another hearing.  However, later that month, he submitted a statement indicating that he did not wish to appear at another hearing.  Therefore, the Board may proceed with adjudication of the issue on appeal.

This case has been remanded by the Board to the Agency of Original Jurisdiction (AOJ) for further development in February 2009, November 2009, April 2011, July 2014, and August 2015.  

As will be discussed, the Board deeply regrets that this appeal must, once again, be 
REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The reason that this case must be remanded for the sixth time is to comply with the Board's prior remand directives to provide the Veteran an adequate VA examination and obtain adequate opinions concerning the etiologies of the Veteran's current eye disabilities.  In an effort to ensure that adequate opinions are provided following this remand, the Board will request that the AOJ schedule the Veteran for an examination by an ophthalmologist other than Dr. E. H., who has rendered inadequate opinions following the July 2014 and August 2015 Board remands.  
In its July 2014 remand, the Board noted that the instant claim had been previously developed exclusively as a claim of "entitlement to service connection for diabetic retinopathy, as secondary to service-connected hepatitis C."  See July 2014 Board Remand.  However, in July 2014, the Board noted that the Veteran was, in fact, "claiming a service connection for a visual acuity disability on the basis that it was initially manifested in service."  See Id.  Accordingly, the Board instructed the AOJ to "schedule the Veteran for a VA examination to determine whether he has any current eye disability which was at least as likely as not of service onset or aggravation."

In January 2015, the Veteran was provided a VA ophthalmological examination by Dr. E. H.  As noted in the August 2015 remand, Dr. E. H. diagnosed bilateral "retinal holes," bilateral refractive error, cataracts, and bilateral retinopathy, but failed to provide the requested opinions and instead offered only the following statement:  He has no eye findings that were caused by his hepatitis.  He has no eye findings caused by his diabetes.  He had no background retinopathy today."  No additional comment was provided.

In its August 2015 remand, the Board noted that it is obliged to ensure that an examination provided to a Veteran is adequate and that its prior remand directives are complied with.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the January 2015 VA examiner did not provide the opinions that were requested by the Board - - whether a current eye disability was related to service - - the Board remanded the case to the AOJ to schedule the Veteran for a new VA examination.  The Board instructed that following the examination, the examiner must provide an opinion as to whether it is at least as likely as not that any visual disorders identified during the examination or diagnosed during the pendency of the claim, including lattice degeneration, non-proliferative diabetic retinopathy, and cataracts, had their clinical onset during active service or are related to any in-service disease, event, or injury.  The Board also requested that the examiner consider and address the Veteran's service treatment records reflecting decreased visual acuity during service necessitating the prescription of eyeglasses.  

In October 2015, the Veteran was again examined by Dr. E. H.  Dr. E. H. noted the Veteran's diagnoses as diabetes with trace background retinopathy, lattice degeneration, and cataracts.  His opinion, in full, stated the following:

His diabetes was not caused by his hepatitis.  His lattice degeneration was not caused by his diabetes.  Background retinopathy is caused by diabetes, but he did not have background retinopathy on today's exam.  His cataracts are age related, not caused by his diabetes.  There was no evidence of glaucoma on his exam or in his history.

Given that Dr. E. H. once again did not provide the etiology opinions requested by the Board in its July 2014 and August 2015 remands, the Board finds that the Veteran must, once again, be scheduled for a new VA examination to provide the requested opinions.  See Barr, supra; Stegall, supra.  The Board deeply regrets the additional delay necessary to comply with the prior remand directives, but, in an effort to ensure that the forthcoming examination and opinions will be adequate to adjudicate the claim, the Board will direct that such be provided by an ophthalmologist who has not previously examined the Veteran.     

Additionally updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for an examination by an ophthalmologist who has not previously examined the Veteran (to include Dr. E. H.)  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should provide the following opinions:

a. At the conclusion of the examination, identify all currently diagnosed visual disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from January 2006 onward.  The visual disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of diabetic retinopathy, lattice degeneration, refractive error, and cataracts.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that diabetic retinopathy is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed visual disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing these opinions, the examiner should comment on the significance, if any, of the Veteran's service treatment records reflecting decreased visual acuity during service necessitating the prescription of eyeglasses.  

c. With respect to each diagnosed visual disability that was not found to have arose during service or to otherwise be related to an incident of service, the examiner should opine as to whether it is at least as likely as not that the visual disability was caused by his service-connected hepatitis C.  Please explain why or why not.

d. With respect to each diagnosed visual disability that was not found to be related to service or caused by hepatitis C, the examiner should opine as to whether it is at least as likely as not that the visual disability was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by hepatitis C.  Please explain why or why not.

e. If the examiner finds that a visual disability has been permanently worsened beyond normal progression (aggravated) by hepatitis C, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the visual disability that is attributed to hepatitis C.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




